     Case 2:16-cr-00032-BWA-JVM Document 268 Filed 08/23/19 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                     CRIMINAL NO. 16-032
 VERSUS                                                       SECTION: M
 STANTON GUILLORY
 LOUIS AGE, JR.
 LOUIS AGE, III
 RONALD WILSON, JR.
 KENDRICK JOHNSON
                                    NOTICE OF TRIAL
                                 (previously set 12/2/2019)

Take notice that this criminal case has been set for TRIAL on APRIL 13, 2020, at 8:30 a.m.,
before Judge Barry W. Ashe, 500 Poydras Street, Courtroom C-351, New Orleans, LA. A pretrial
conference will be held on March 24, 2020, at 2:00 p.m.

   IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING.

PERSONS ON BOND MUST REPORT TO THE DEPUTY U. S. MARSHAL IMMEDIATELY OUTSIDE
THE COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.

Date: August 22, 2019                            WILLIAM W. BLEVINS, CLERK
                                                 by: Cherie Charles, Deputy Clerk
TO:
STANTON GUILLORY c/o USM                         AUSA: ELIZABETH A. PRIVITERA
COUNSEL FOR GUILLORY:                            elizabeth.privitera@usdoj.gov
KERRY CUCCIA                                     MYLES DREW RANIER
kerryc@capitald.org                              myles.ranier@usdoj.gov
ALYSSON MILLS                                    SEAN M. TOOMEY
amills@fishmanhaygood.com                        sean.toomey@usdoj.gov
                                                 JAMES STUART BAEHR
LOUIS AGE, JR. c/o USM                           james.baehr@usdoj.gov
COUNSEL FOR AGE, JR.:
RICHARD BOURKE                                   U.S. Probation Office - Pretrial Services Unit
rbourke@thejusticecenter.org
JOSEPH W. VIGNERI                                U.S. Marshal
jvigneri@thejusticecenter.org
                                                 JUDGE
LOUIS AGE, III c/o USM
COUNSEL FOR AGE, III:                            MAGISTRATE JUDGE
NICHOLAS TRENTICOSTA
nicktr@bellsouth.net                             COURT REPORTER COORDINATOR
STEVEN LEMOINE                                   INTERPRETER: NONE
SteveLem@aol.com
                                                 If you change address,
Continued on Page 2                              notify clerk of court
                                                 by phone, (504) 589-7682
     Case 2:16-cr-00032-BWA-JVM Document 268 Filed 08/23/19 Page 2 of 2



Page 2
Criminal No. 16-032 M
USA vs. Guillory, et al


RONALD WILSON, JR. c/o USM
COUNSEL FOR WILSON:
JOHN H. CRAFT
jhcraft@bellsouth.net
JESSICA MULLALY
jessicamullaly1@gmail.com

KENDRICK JOHNSON c/o USM
COUNSEL FOR JOHNSON:
HERBERT LARSON
hvl@hvllaw.com
STEPHEN HAEDICKE
stephen@haedickelaw.com


COORDINATING DISCOVERY
ATTORNEY:
EMMA M. GREENWOOD
emma@greenwoodlg.com
